[Cite as State v. Scott, 2014-Ohio-4177.]



                                       IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            MADISON COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellee,                       :      CASE NO. CA2014-05-013

                                                  :              DECISION
  - vs -                                                           9/22/2014
                                                  :

DELBERT W. SCOTT,                                 :

        Defendant-Appellant.                      :



      CRIMINAL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                           Case No. CR20090041


Stephen J. Pronai, Madison County Prosecuting Attorney, Nicholas A. Adkins, 59 North Main
Street, London, Ohio 43140, for plaintiff-appellee

Shannon Marie Treynor, 63 North Main Street, P.O. Box 735, London, Ohio 43140, for
defendant-appellant

Delbert W. Scott, #A587593, Pickaway Correctional Institution, P.O. Box 209, Orient, Ohio
43146, defendant-appellant, pro se



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Madison County Court of Common Pleas, and upon the briefs filed by counsel and the pro se

brief filed by appellant, Delbert W. Scott, oral argument having been waived.
                                                                     Madison CA2014-05-013

       {¶ 2} Counsel for defendant-appellant, Delbert Scott, has filed a brief with this court

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that

a careful review of the record from the proceedings below fails to disclose any errors by the

trial court prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists one potential error "that might arguably support the appeal," Anders, at

744, 87 S. Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for appellant

on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief

and motion to withdraw have been served upon appellant.

       {¶ 3} Appellant has filed a pro se brief raising an assignment of error concerning

whether his speedy trial rights were violated.

       {¶ 4} We have examined the record, the potential assignment of error presented in

counsel's brief, and the assignment of error in appellant's pro se brief and find no error

prejudicial to appellant's rights in the proceedings in the trial court. Therefore, the motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.



       RINGLAND, P.J., S. POWELL and M. POWELL, JJ., concur.


NOTICE TO CLERK:
Serve a copy of this Decision upon appellant at: Delbert W. Scott, #A587593, Pickaway
Correctional Institution, P.O. Box 209, Orient, Ohio 43146

Jess C. Weade, Madison County Prosecuting Attorney, Rachel M. Price, 59 North Main
Street, London, Ohio 43140, for plaintiff-appellee

Shannon Marie Treynor, 63 North Main Street, P.O. Box 735, London, Ohio 43140, for
defendant-appellant

                                               -2-
[Cite as State v. Scott, 2014-Ohio-4177.]